 1

 2

 3

 4

 5                                    UNITED STATES DISTRICT COURT
 6                                EASTERN DISTRICT OF CALIFORNIA
 7

 8    UNITED STATES OF AMERICA,                          NO. CR. S-19-0006 KJM
 9                       Plaintiff,
10            v.                                         TRIAL CONFIRMATION ORDER
11    JOSE ELFEGO GUTIERREZ-GOMEZ,
12                       Defendant.
13

14          The trial in the above-captioned case, scheduled to commence on July 30, 2019, at 9:00

15   a.m., was confirmed at the trial confirmation hearing held on June 10, 2019. In preparation for

16   the upcoming trial, the court hereby ORDERS:

17          I.      TRIAL BRIEFS AND STATEMENT OF THE CASE

18          No later than July 22, 2019, the parties may file trial briefs and the government shall file a

19   statement of the case with the court. In their trial briefs, the parties shall include a summary of

20   points of law, including reasonably anticipated disputes concerning admissibility of evidence,

21   legal arguments, any other information the parties believe is relevant, and citations of authority in

22   support thereof. In lieu of a statement of the case, the parties may file a joint proposed jury

23   instruction that can be read to the jury in advance of voir dire that explains the nature of the case.

24          II.     PROPOSED JURY INSTRUCTIONS

25          Counsel are informed that the court has prepared a standard set of standard jury

26   instructions. In general, they cover all aspects of the trial except those relating to the charges

27   contained in the charging document. Accordingly, counsel need not prepare instructions

28   concerning matters within the scope of the prepared instructions. A copy of the prepared
                                                         1
 1   instructions has been provided to the parties following the trial confirmation hearing. Counsel are
 2   further directed that their specific proposed jury instructions shall be filed no later than July 22,
 3   2019. As to any instructions counsel desire to offer, the proposing party shall also submit a
 4   sanitized copy in Microsoft Word format via email to: kjmorders@caed.uscourts.gov.
 5           III.   PROPOSED VOIR DIRE QUESTIONS AND VERDICT FORM
 6           The parties may file proposed voir dire questions no later than July 22, 2019. In addition,
 7   the government shall file a proposed verdict form. Any proposed voir dire questions and the
 8   proposed verdict form shall also be submitted in Microsoft Word format via email to:
 9   kjmorders@caed.uscourts.gov.
10           IV.    MOTIONS IN LIMINE
11           The parties shall file with the court motions in limine, if any, no later than July 15, 2019.
12   The parties are required to meet and confer before filing a motion to determine if agreement can
13   be reached or the scope of a motion narrowed before filing. Any motion filed shall contain a
14   plain, concise summary of any reasonably anticipated disputes concerning admissibility of
15   evidence, including but not limited to, live and deposition testimony, physical and demonstrative
16   evidence and the use of special technology at trial, including computer animation, video discs,
17   and other technology. Any opposition briefs to the motions in limine shall be filed no later than
18   July 22, 2019. The court will advise the parties which motions it will resolve before trial after
19   argument on July 29, 2019 at 9:00 a.m.
20           V.     EXHIBIT LIST AND WITNESS LIST
21           The government shall, and the defendant may, file exhibit and witness lists no later than
22   July 22, 2019. Exhibit lists shall also be submitted in Microsoft Word format via email to:
23   kjmorders@caed.uscourts.gov.
24           All exhibits should be pre-marked with exhibit stickers provided by the court. The
25   government’s exhibits shall be numbered. Should the defendant elect to introduce exhibits at
26   trial, such exhibits shall be designated by alphabetical letter. The parties may obtain exhibit
27   stickers by contacting the clerk’s office at (916) 930-4000.
28   /////
                                                         2
 1          VI. MISCELLANEOUS
 2          Counsel also is referred to the additional information available in the standing orders
 3   available online at the judge’s homepage.
 4   DATED: June 11, 2019.
 5

 6                                               UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       3
